The defendants were indicted for an assault and battery on the prosecutor. It appeared that the defendant William Stalcup, being a *Page 40 
(51) constable in the county of Macon, arrested the prosecutor under a State warrant, and, with the aid of the other defendants, who were commanded to assist him, tied, the prosecutor and took him before a magistrate. A good deal of testimony, which is stated at large in the case, was introduced on the trial to show the circumstances under which the arrest was made and the tying ordered. It is deemed unnecessary to repeat it, as the only questions in this Court arose upon the instructions given to the jury in the court below which are stated in the opinion of this Court.
In this case the counsel for the defendants prayed the court to instruct the jury that an officer having a State's warrant to arrest an individual for an escape had a right to tie the prisoner, if he deemed it necessary; that the officer was the sole judge of this necessity; and that he was not answerable if he used no more force than was requisite to tie him. The court declined to give this instruction, but instructed the jury that the officer had a right to use such means as were necessary and proper to secure his prisoner; therefore, he might tie him if it were necessary so to do; but if the jury were satisfied from the evidence that a man of ordinary prudence would not have deemed it necessary and proper to secure the prisoner by tying him, then they were authorized to find the officer guilty of an assault.
With this instruction we are not satisfied, and the latter part of it we deem erroneous. The law gives the officer all the powers which are necessary for the effectual execution of the mandate issued to him. It is the duty of the officer to have the body of the person charged before the court or magistrate to whom the warrant is returnable, and it is (52) manifest that for this purpose it may be necessary to secure the Prisoner by tying him. The act of tying is, therefore, within the limits of the officer's authority; and of the propriety and necessity of adopting this made of securing the prisoner the officer is the judge, and the jury cannot supervise the correctness of his judgment. He will indeed be liable, although he does not transcend his powers, if he grossly abuse them; and whether he did or not so abuse them was the proper inquiry to be submitted to the jury. Upon this inquiry we hold that the instruction should have been, as we have before laid it down in an analogous case, S. v. Pendergrass, 19 N.C. 365, that there was an abuse of authority if the facts testified convinced the jury that the officer did not act honestly in the performance of duty according to his sense of right, but, under the pretext of duty, was gratifying his malice, but if they were not so convinced, he did not abuse his authority. *Page 41 
The counsel also prayed of the court to instruct the jury that the assistants of the officer were justified in trying and assisting to tie the prisoner, upon being commanded to do so by the officer, although he might have abused his authority in giving that command. It does not appear that the court gave any instruction upon this prayer. To us it seems that the instruction asked for was correct, with this modification, if they actedbona fide in obedience to this command, and did not avail themselves of it to gratify his or their malice.
We are of opinion that the judgment ought to be reversed and the case submitted, with proper instructions, to another jury.
PER CURIAM.                                        Venire de novo.
Cited: Furr v. Moss, 52 N.C. 527; S. v. Cruse, 74 N.C. 492; S. v.Belk, 76 N.C. 14; S. v. Sanders, 84 N.C. 731; S. v. Freeman, 86 N.C. 686;S. v. McNinch, 90 N.C. 699; S. v. Bland, 97 N.C. 442, 443; S. v.Pugh, 101 N.C. 740; S. v. McMahan, 103 N.C. 382; S. v. Sigman, 106 N.C. 731.
(53)